NEWMAN, Circuit Judge,
concurring in the result:
The use of governmental power to condemn a book touches the central nervous system of the First Amendment. The core value of the First Amendment is the free expression of ideas. Books communicate ideas, more permanently and often more persuasively than any other form of expression. Perhaps no single event has more evocative power to signal the suppression of free speech than the burning of a book. If this case involved governmental prohibition of a book because of its political content, there is no doubt the panel would be unanimous in finding a First Amendment violation. But the case is not so simple. It involves books, and governmental power is alleged to have been motivated at least in part by the political content of the books. But the governmental action is not prohibition, it is removal from one location-a school library. And the action is sought to be justified by the acknowledged power of school authorities to make decisions concerning the education of children. Not surprisingly, a case of this sort elicits differing judicial responses. Judge Sifton would decide the case in favor of the plaintiffs. Judge Mansfield would decide the case in favor of the defendants. In my view the case presents a sufficient claim of constitutional violation, but requires a trial to determine whether the claim is supported by the facts.
Applying First Amendment principles in the context of public schools is a subtle and complex endeavor. Neither “students [n]or teachers shed their constitutional rights to freedom of speech or expression at the schoolhouse gate,” Tinker v. Des Moines Independent School District, 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969), but it is equally clear that the school context profoundly affects the nature of their rights. It must be recognized that schools are specialized environments devoted to the inculcation of both knowledge and social values in children, that our society has made a political decision to grant its public school authorities considerable discretion in determining how that educational process is to occur, and that such a process, by its very nature, involves informal, day-to-day relationships that are normally inappropriate for legal supervision. It is not a First Amendment violation every time a teacher tells a student not to speak, nor does a school administrator violate the First Amendment every time he includes one subject in the educational curriculum and excludes another. The school library is also subject to broad control by school authorities; as a general matter, they may decide how the library should be administered, which books should be acquired, and which books should be removed.
The plenary power of school officials transgresses First Amendment limits, however, when their actions tend to suppress ideas. It is one thing to teach, to urge the correctness of a point of view.1 But it is *433quite another to take any action that condemns an idea, that places it beyond the pale of free discussion and scrutiny. Teaching implies that the strengths and weaknesses of ideas will be closely examined. Some will be favored, others criticized. This is the academic freedom that has its own strong claim to First Amendment protection. See Epperson v. Arkansas, 393 U.S. 97, 116, 89 S.Ct. 266, 276, 21 L.Ed.2d 228 (1968) (Stewart, J., concurring); Wilson v. Chancellor, 418 F.Supp. 1358 (D. Or. 1976) ; Parducci v. Rutland, 316 F.Supp. 352 (M.D. Ala. 1970); cf. Sweezy v. New Hampshire, 354 U.S. 234, 77 S.Ct. 1203, 1 L.Ed.2d 1311 (1975) (university level). But the First Amendment does not permit the freedom of the teacher to become an instrument for suppression of the thoughts of the students. Nor may any school official take action that tends to suppress ideas within the school community. Teachers and students alike have a right to freedom from “a pall of orthodoxy.” Keyishian v. Board of Regents, 385 U.S. 589, 603, 87 S.Ct. 675, 683, 17 L.Ed.2d 629 (1967); see Cary v. Board of Education, 427 F.Supp. 945, 956 (D. Colo. 1977) .
The suppression of ideas against which the First Amendment protects need not be manifested by action taken directly against a student, see Tinker v. Des Moines Independent School District, supra, or a teacher, Keyishian v. Board of Regents, supra; Sweezy v. New Hampshire, supra. Prohibiting expression of views is obviously the most obnoxious violation of the First Amendment, and regulation that only restricts free expression merits the most careful scrutiny. In an open society like our own, acts of disapproval by public authorities, unaccompanied by any imposed or threatened sanctions, will generally not create sufficient risk of suppressing ideas to warrant judicial intervention. Consequently, claims of this sort have rarely been raised.2 In the school setting, however, where a group of relatively “impressionable children,” James v. Board of Education, supra, are compelled to attend and pay attention, official action carries an undue risk of suppressing ideas. Those in a school community have a right to be free not only from prohibition and unwarranted regulation of expression. They have a right to be free from official conduct that tends to suppress ideas-conduct conveying the message that some idea or viewpoint is not merely unsound, but is not acceptable to be aired within the school community.3 First Amendment values are not only precious; they are fragile. In the context of this case they are easily threatened by inhibiting action that stops short of prohibition or restrictive regulation.4
*434Of course actions of school officials tending to suppress ideas must be sufficiently specific and serious to trigger First Amendment inquiry. Cf. Aebisher v. Ryan, 622 F.2d 651 (2d Cir. 1980). To regard every disapproving comment as a potential First Amendment violation would unduly intrude upon the prerogatives of the school authorities. A different situation is presented, however, when school authorities take clearly defined and carefully planned action to condemn an idea, especially when such action is taken with respect to an entire school or school district. The implication of such action is unmistakable, and its inhibiting effect is likely to be significant.
The removal of a book from a school library will often be the sort of clearly-defined, school-wide action that carries with it the potential for impermissible suppression of ideas. It is possible, of course, for removal to be a casual, insignificant decision, as when the school librarian replaces an obsolete book, or discards a rarely-used one to make shelf space available for other volumes. But the deliberate decision, taken by leading school officials, that a book is to be removed from the school library because of its ideas can hardly be placed in the same category. Actions such as these can too easily lead to suppression. They signal to the students and the teachers an official message that the ideas presented in those books are unacceptable, are wrong, and should not be discussed or considered. The chilling effect of this message on those who would express the idea is all too apparent.
The symbolic effect of a school’s action in removing a book solely because of its ideas will often be more significant than the resulting limitation upon access to it. The fact that the book barred from the school library may be available elsewhere is not decisive. What is significant is that the school has used its public power to perform an act clearly indicating that the views represented by the forbidden book are unacceptable. The impact of burning a book does not depend on whether every copy is on the fire. Removing a book from a school library is a less offensive act, but it can also pose a substantial threat of suppression.5
The risk that removing a book from a library will communicate suppression of an idea is markedly increased when the decision to remove is politically motivated. While the mere act of singling out a certain type of speech for disapproval will often be sufficient to render the state’s action impermissible, this is not necessarily true in the context of schools. The latitude properly accorded to teaching must tolerate some expressions of disapproval, not only of inappropriate conduct but even of disfavored ideas. But when the disapproval is political in nature-when exclusion of particular views is motivated by the authorities’ opinion about the proper way to organize and run society in general-then it verges into impermissible suppression.
There may be motivations other than political that increase the risk that removing *435books will be perceived as condemning unacceptable views and thereby risk suppression of those views. But political thought is a particularly important and sensitive area. Our society depends for its choice of leaders and its basic policy decisions on the independent thinking of its citizens, and on the vitality of the marketplace of ideas, see Abrams v. United States, 250 U.S. 616, 630, 40 S.Ct. 17, 22, 63 L.Ed. 1173 (Holmes, J., dissenting). As the Supreme Court has stated, “speech concerning public affairs is more than self-expression; it is the essence of self-government.” Garrison v. Louisiana, 379 U.S. 64, 74-75, 85 S.Ct. 209, 215-216, 13 L.Ed.2d 125 (1964). Education plays a significant role in preparing students for these responsibilities of citizenship. See Wisconsin v. Yoder, 406 U.S. 205, 221, 92 S.Ct. 1526, 1536, 32 L.Ed.2d 15 (1972); Wieman v. Updegraff, 344 U.S. 183, 194, 73 S.Ct. 215, 220, 97 L.Ed. 216 (1952) (Frankfurter, J., concurring). When schools are used to suppress independent thinking, rather than to encourage it, they threaten the very process they are designed to foster. Moreover, politics is an area where feelings naturally run high, and the temptation for state officials to impose their views on those within their power is too often present. Special vigilance is needed to ensure that schools are not used in this manner.
Prior to this case and Bicknell v. Vergennes Union High School Board of Directors, 638 F.2d 438 (2d Cir. 1980), also decided this day, at least five federal courts have considered First Amendment challenges to the removal of books from school libraries. Three of these courts have concluded that the challenged removal was unconstitutional. Minarcini v. Strongsville City School District, 541 F.2d 577 (6th Cir. 1976); Salvail v. Nashua Board of Education, 469 F.Supp. 1269 (D.N.H.1979); Right to Read Defense Committee v. School Committee, 454 F.Supp. 703 (D.Mass.1978). A fourth case, decided by this Court, held that the challenged book removal did not violate the First Amendment. Presidents Council, District 25 v. Community School Board No. 25, 457 F.2d 289 (2d Cir.), cert. denied, 409 U.S. 998, 93 S.Ct. 308, 34 L.Ed.2d 260 (1972). Presidents Council characterized the infringement of First Amendment rights as “minuscule” on the basis of the facts of that case. Id. at 292. A single book had been removed because of its “obscenities and explicit sexual interludes,” id. at 291, and no political motivation for that removal was alleged or proven. Presidents Council did not hold that the removal of books would not constitute a First Amendment violation if that action had the effect of discouraging or suppressing particular political ideas. In fact, the Court explicitly noted that the case involved “no showing of a curtailment of freedom of speech or thought.” Id. at 293. The fifth case, recently decided by the Seventh Circuit, also found no constitutional violation on the facts as pleaded, but remanded the case to afford the plaintiffs an opportunity to amend their complaint to allege that the book removal was part of an effort to remove volumes conflicting with the school board’s “orthodoxy.” Zykan v. Warsaw Community School Corp., 631 F.2d 1300, 1308 (7th Cir. 1980). Judge Swygert concurred in the result, concluding that the complaint was already sufficient to require trial on the claim that the book removal burdened free expression because several of the books dealt with the topic of feminism. Id. at 1309.
Presidents Council establishes that the act of removing a book from a school library does not, by itself, violate constitutional rights. As the Court said, the "concept of a book acquiring tenure by shelving is indeed novel and unsupportable under any theory of constitutional law we can discover.” Ibid. The right at issue is not that of the book; it is the right of the students and other members of the school community. Their rights are impaired when books are the focal point of official action designed to suppress the ideas that the books contain. In some circumstances even the action of not acquiring a book could inhibit free expression within the school, but normally removal of a book will more likely risk an impermissibly inhibiting effect. To refuse to acquire a book merely *436makes that book one of innumerable others that have not been acquired, unless, because of extraordinary attention already drawn to that book, it has been specifically barred from acquisition. On the other hand, removal singles out that book for disapproval. In addition, removal, more than failure to acquire, is likely to suggest that an impermissible political motivation may be present. There are many reasons why a book is not acquired, the most obvious being limited resources, but there are few legitimate reasons why a book, once acquired, should be removed from a library not filled to capacity. Thus book removal has an evidentiary significance for determining whether the action of school authorities has created a sufficient risk of suppressing ideas to establish a First Amendment violation.
On this view of First Amendment principles, I conclude that the judgment of the District Court granting summary judgment for the defendants must be reversed, and the matter remanded for fact-finding. The allegations of the plaintiffs, fully presented in Judge Sifton’s opinion, are clearly adequate, if proved, to sustain the conclusion that the school has violated the First Amendment. It is conceded that nine books were removed from the Island Trees High School and Junior High School libraries. There is no claim that shelf space was scarce or that these books contained obsolete or disproven statements of fact. These books were singled out for disapproval. There is also no question that the removal was a positive, clearly-defined act by school authorities. By the time the books were removed, the action had become a major policy decision, and there could be little doubt in the minds of the Island Trees students about the message that the school authorities intended to communicate.
Plaintiffs rely on numerous uncontested facts to contend that the removal was designed to suppress ideas. They point to the fact that three members of the School Board, Ahrens, Martin, and Hughes, became concerned about the book issue when attending a conference sponsored by an issue-oriented education group known as PONY-U.6 The book list distributed at this conference identifies the objectionable nature of many of the books by a number of comments on the ideas or viewpoints of the books. A Reader for Writers, for example, is marked for condemnation because it “equates Malcolm X, considered by many to be a traitor to this country, with the founding fathers of our country.” Soul on Ice is described as “full of anti-American material and hate for white women.” Moreover, several of the comments in the newsletter distributed by the Board and in the affidavits and depositions of Board members also indicate concern with what are portrayed as objectionable ideas.7
The defendants dispute any politically motivated effort to suppress ideas, contending that the books were removed because of vulgar language and explicit sexual descriptions, matters on which school authorities have considerable latitude. See Thomas v. Board of Education, 607 F.2d 1043, 1053 (2d Cir. 1979) (Newman, J., concurring); Frison v. Franklin County Board of Education, 596 F.2d 1192 (4th Cir. 1979); Brubaker v. Board of Education, 502 F.2d 973 (7th Cir. 1974), cert. denied, 421 U.S. 965, 95 S.Ct. 1953, 44 L.Ed.2d 451 (1975). If at trial the defendants offer to justify the removal on this ground, the trial court must be satisfied that the school’s policing of language has not exceeded even the generous First Amendment limits appropriate in the con*437text of young students. Moreover, the bona fides of a school’s claim of concern with vulgarity or sexual explicitness may be refuted by evidence that other books with similar passages were not removed. A school’s effort to regulate vulgarity is not unconstitutional because it is not completely thorough, but if only isolated examples are condemned, the inference will be strengthened that vulgarity was the excuse, not the reason, for book removal whose principal, or at least partial motivation was political.
Judge Mansfield, in dissent, is confident that the Board removed the books solely in the exercise of its acknowledged power to regulate vulgar and sexually explicit materials. In the absence of a trial, I am unable from this vantage point to perform similar fact-finding as to the true motives of the Board members. However, I am satisfied that the Board members’ self-professed motives, as set forth in their affidavits, should not be accepted without a trial, especially in light of the evidence the plaintiffs have offered to submit to show that the Board members’ motivation was significantly political. Indeed one basis for doubting that their motivation was solely concerned with the vulgarity and sexual explicitness is set forth in the dissenting opinion. The books were removed, the dissent observes, because they contain “either vulgar and indecent language, profanities, explicit sex, sexual perversion, poor grammar, glorification of sex and drugs, or anti-Jewish, anti-Black, or anti-Christian remarks.” Infra, p. 6063 (emphasis added). And, as Judge Mansfield acknowledges, the removal of A Reader for Writers cannot even be claimed to be attributed to any of these rather varied motives. That book, according to the dissent, was removed because of the book’s bad taste in including Jonathan Swift’s “A Modest Proposal,” the classic satire suggesting that overpopulation and hunger among the Irish should be solved by eating 100,000 Irish children. Surely a fact issue concerning motive is created when the plaintiffs offer to prove (and defendants do not deny) that this book was originally marked for removal because the PONY-U organization objected to the book’s inclusion of a different selection, the one containing laudatory comments about Malcolm X.8
The possibility of mixed motivation-permissible concern with vulgarity or sexual explicitness and impermissible concern with political content-could call into question the relevance of the Supreme Court’s decision in Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). Mt. Healthy held that an untenured teacher may be dismissed for a legitimate reason related to teaching performance, even if an impermissible reason, expression of protected speech, also entered into the decision to dismiss. This might suggest that a school’s permissible reason for removal of books would suffice, even though an impermissible reason also motivated the decision. However, in many contexts the existence of an impermissible motivation renders the challenged action unlawful, even if that motivation is not exclusive. See, e. g., Robinson v. 12 Lofts Realty, Inc., 610 F.2d 1032, 1042 (2d Cir. 1979) (racial discrimination); Williams v. Matthews Co., 499 F.2d 819, 826 (8th Cir. 1974) (same); NLRB v. J. P. Stevens & Co., 563 F.2d 8, 20 (2d Cir. 1977), cert. denied, 434 U.S. 1064, 98 S.Ct. 1240, 55 L.Ed.2d 765 (1978) (union harassment); NLRB v. Jamestown Sterling Corp., 211 F.2d 725 (2d Cir. 1954) (same).
The Mt. Healthy exception to the more traditional response to mixed motivation *438should not apply to a school’s decision to remove library books. The Mt. Healthy rule was designed to avoid placing the teacher “in a better position as a result of the exercise of constitutionally protected conduct than he would have occupied had he done nothing.” 429 U.S. at 285, 97 S.Ct. at 575. That reasoning has no application to the removal of a book, which neither exercises a protected right nor can be viewed as gaining by “doing nothing.” Moreover, assessing even the alleged permissible motivation for removing a book always involves some consideration of First Amendment protection, for it is that Amendment that determines how far school authorities may go in maintaining standards of decency in expression. See Thomas v. Board of Education, supra, 607 F.2d at 1057-58. By contrast, the sufficiency of permissible grounds for dismissing an untenured teacher may, in many instances, be assessed without any consideration of First Amendment protection. Finally, the content of a book and its manner of expression are too intimately related to be subjected to entirely separate analysis. The untenured teacher’s misconduct in the classroom can be analyzed entirely separately from his out-of-school protected expression. But ideas and the language used to express them always are related. See Cohen v. California, 403 U.S. 15, 26, 91 S.Ct. 1780, 1788, 29 L.Ed.2d 284 (1971). Because of that relationship First Amendment values would be imperiled if a motivation concerned with the language of a book were permitted to justify an act of suppression also motivated by the book’s political content.
In this case plaintiffs have alleged that the removal of books from the Island Trees School library was motivated in part by the School Board’s objection to the political views expressed in those books. The complaint further alleges that this politically motivated action was taken under circumstances that pose a threat to the free expression and exchange of ideas within the school community that is protected by the First Amendment. In opposing the defendants’ motion for summary judgment, the plaintiffs have submitted substantial evidence to support their claim. A trial is required to determine precisely what happened, why it happened, and whether, in the circumstances of this case, the School Board’s actions, looking forward from the time they were taken,9 created a sufficient risk of suppressing ideas to constitute a violation of the First Amendment.

. This Court has even acknowledged that “a principal function of all elementary and secondary education is indoctrinative.” James v. Board of Education, 461 F.2d 566, 573 (2d Cir. 1972). It is clear from the context of this statement that it was simply intended to describe the school’s role in transmitting values. As the Court said, “The interest of the state in promoting the efficient operation of its schools extends beyond merely securing an orderly classroom.... Accordingly, courts consistently have affirmed that curriculum controls be*433long to the political process and local school authorities.” Ibid James pointedly condemns “indoctrination” in the sense of endeavoring to insist that one set of values must be accepted by the students. Ibid. There is no suggestion in James, or in any other federal case, that the power of school officials extends beyond curriculum control to the suppression of ideas.


. Another reason why such indirect claims have not been frequently raised is that most actions infringing on free speech are taken against the speaker himself, who generally makes a direct claim that his First Amendment rights are violated. In situations like the present case, however, where an isolated book removal limits the free expression of the author so slightly that he makes no claim on his own behalf, the impact of the government’s action on those indirectly affected by it comes to the forefront.


. The crucial role of open inquiry in public schools has been increasingly recognized in recent years. See Keefe v. Geanakos, 418 F.2d 359 (1st Cir. 1969) (teacher may not be dismissed for assigning serious magazine article containing,single vulgar word); Cary v. Board of Education, supra (school may not exercise unlimited control over teachers); Parducci v. Rutland, supra (teacher may not be dismissed for assigning non-vulgar short story); Citizens for Parental Rights v. San Mateo County Board, 51 Cal.App.3d 1, 124 Cal.Rptr. 68 (1975) (First Amendment considerations opposed to effort by parents to exclude particular material from school curriculum). See, generally, Project, Education and the Law: State Interests and Individual Rights, 74 Mich.L.Rev. 1373, 1433-42 (1976); Developments in the Law-Academic Freedom, 81 Harv.L.Rev. 1045, 1112-13 (1968).


. A related principle is illustrated by those cases, discussed in Judge Sifton’s opinion, that have invalidated laws granting public authorities broad discretion to punish speech. See *434Shuttlesworth v. City of Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969); Eisner v. Stamford Board of Education, 440 F.2d 803 (2d Cir. 1971). Judge Sifton finds this broad discretion, and the lack of precisely drawn rules for determining which books are to be permitted in the school library, sufficient to invalidate the School Board’s action. In my view, this case cannot be decided on this basis. Cases such as Shuttlesworth and Eisner involved punishment imposed for certain types of speech. The vice of granting board discretion in this context is that it will have a chilling effect on all speakers; those whose speech is protected will be uncertain whether they can be punished, and will consequently hesitate to speak. In this case, however, no punishment was imposed, and there is nothing to indicate that the removal of the books carried any threat of future punishment. The connection between the action of the school and the exercise of First Amendment rights is not so direct, and the case thus requires a more detailed inquiry into the sufficiency of the threatened impact of the Board’s action on the students.


. Lest it be thought that book burning is an extreme event, unlikely to follow the mere removal of a book, it is worth noting the facts presented by the plaintiffs in Zykan v. Warsaw Community School Corp., 631 F.2d 1300 (7th Cir. 1980). The books removed from a school library in that case were conveyed to a local senior citizens’ group for a public burning. Id. at 1302.


. The acronym signifies Parents of New York United, according to the briefs of the parties. Board member Ahrens calls the organization People of New York United.


. In addition to the examples catalogued in Judge Sifton’s opinion, mention should be made of two Board members’ comments concerning the removal of A Hero Ain’t Nothing But A Sandwich. In the book Nigeria Greene, a Black teacher in a predominantly Black school, calls her students’ attention to the fact that George Washington was a slave owner. To the reader she expresses her thoughts about the irony of Washington’s stature in the materials taught in the school. In their depositions, two Board members concluded that Ms. Greene’s thoughts were anti-American and were one reason for removing the book.


. Though plaintiffs have acknowledged that defendants have not precluded discussion about the removed books or the themes of the books, I do not share Judge Mansfield’s confidence that no free exchange of ideas was suppressed by the Board’s action. I wonder how willing members of the school community are to discuss the virtues of Malcolm X after the School Board has condemned a book listed for disapproval because it equated Malcolm X with the founding fathers of our country. Judge Mansfield finds the evidence overwhelming that no ideas are being suppressed. I prefer to assess the sufficiency of the evidence after, not before, the trial. Furthermore, the issue at trial should not be simply whether ideas have been suppressed, but whether the action taken, in light of its motivation, posed a sufficient threat to the suppression of ideas.


. The assessment of risk to protected freedom must be made prospectively, whether or not the risk actually resulted in suppression. This is the same approach that governs when a school asserts the authority to regulate student activity; school authorities must demonstrate facts that might reasonably have led them “to forecast substantial disruption of or material interference with school activities.” Tinker v. Des Moines Independent School District, supra, 393 U.S. at 514, 89 S.Ct. at 740. The need for a prospective assessment is especially important in evaluating the risk to First Amendment freedoms. If the removal of books, under the circumstances in which it occurred, dissuaded some members of the school community from expressing views because of the message they derived from the Board’s action, they may be reluctant publicly to acknowledge that they hold such views and thereby risk the Board’s displeasure.